EX-10.2 CONSULTING AGREEMENT (the Agreement), dated as of October 20, 2008 between ELITE PHARMACEUTICALS, INC., a Delaware corporation having a principal place of business at 165 Ludlow Avenue, Northvale, New Jersey 07467 (the Company), and PARALLEX CLINICAL RESEARCH, a Consultant having an address at 218 Walker Place, West Hempstead, NY 11552 (Consultant). INTRODUCTION The Company desires to engage Consultant to provide consulting services to Elite for Elites opioid abuse-resistant product, sustained release opioid product and other such products that Elite may request assistance with (the Products), all as more fully described in Exhibit A hereto. To accomplish such purposes the Company and Consultant hereby agree as follows: ARTICLE I RETENTION: TERM: DUTIES 1.1 Retention of Consultant; Term . The Company hereby retains the services of Consultant, and Consultant hereby agrees to render services to the Company, all in accordance with the terms and conditions hereof, for a term (the Term) commencing on October 20, 2008 and terminating at such time as the Company shall notify Consultant in writing pursuant to Section 3.1 below. Duties . During the Term, Consultant shall perform such consulting services for the Company, its subsidiaries and affiliates as may be required and assigned by the Company. These services shall include by way of illustration and not limitation include assistance in development and execution of Elites regulatory and clinical program to assist in development of the Products and such other services as the Company shall request in writing from time to time. The parties acknowledge and agree that the services shall be performed by Stuart Apfel (Apfel) on behalf of Consultant. Consultant has, and if necessary will engage its other employees with the proper skill, training and experience to provide the services; provided, that before any of Consultants other employees provides services the Company shall agree to such Consultant employees. Consultant shall provide, and shall cause each such person to provide the services hereunder in a diligent and professional manner in accordance with generally accepted industry standards. The services of Consultant hereunder shall be performed at the applicable rates set forth in Section 2.1 hereof. Consultant shall provide the Company with progress reports with respect to the services rendered hereunder in reasonable detail on a periodic basis and as otherwise requested by the Company. Consultant shall be solely responsible for the payment of all salaries and other compensation to its employees, representatives or agents. The Company shall have the right at all times to terminate the assignment of any employee of Consultant upon notice for any reason, in Companys sole discretion. 1.3No Conflict. Consultant represents and warrants to the Company that it and its employees and representatives are free to be engaged by the Company upon the terms contained in this Agreement and that there are no consulting agreements, employment contracts, restrictive covenants or other agreements or fiduciary obligations preventing or interfering with in any manner whatsoever the full performance of Consultants duties hereunder. Relationship of Parties . The Company and Consultant acknowledge and agree that Consultant, its employees, representatives and agents are independent contractors and not employees of, or joint venturers or partners with, the Company. Consultant, its employees, and representatives will not be entitled to any of the Companys employee benefits (including without limitation, pension, insurance, disability, overtime premium, vacation plans, and the like) and will not have any right to make commitments to third parties on behalf of the Company unless specifically authorized in writing by the Company. Any employees or other representatives that Consultant may engage to provide services on behalf of the Company with the Companys prior written consent shall remain the employees of Consultant and shall be paid directly by Consultant for all services in this connection. Consultant shall be solely responsible for all obligations and reports covering Social Security, Unemployment Insurance, Workers Compensation, Income Tax and other reports and deductions required by any applicable Federal, state or local law with respect to the services provided hereunder by Consultant, its employees and representatives. Legal Compliance . Consultant, its employees and representatives will comply with all applicable governmental laws, ordinances, rules and regulations applicable to the performance of the services hereunder. Appointment of Apfel. During the Term, Apfel shall serve as the Companys Chief Scientific Officer and Chief Medical Officer. ARTICLE II COMPENSATION 2.1 Compensation . For all services rendered by Consultant hereunder and all covenants and obligations undertaken by it pursuant to this Agreement, Consultant shall be compensated at the rate of $250 per hour for the services of Stuart Apfel and $175 per hour for clinical research scientists, payable monthly and upon presentation of an invoice itemized by days worked; provided, however, that, in no event shall Consultant be entitled to compensation (together with its employees, representatives or agents billable hours) of more than $10,000.00 in any month, unless Consultant has obtained the prior written authorization of the Company. Consultant shall keep and shall cause to be kept detailed monthly time sheets and is responsible for submitting such records to Company. All invoices hereunder shall be submitted by Consultant to the Company at the address set forth at the head of this Agreement. Consultants federal identification number is 203418259. 2.2 Expenses .
